        Case 2:19-cv-06064-NIQA Document 2 Filed 01/02/20 Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TABITHA HANS-ARROYO, individually and         )
on behalf of all others similarly situated,   ) CASE NO. 2:19-cv-06127
                                              )
                         Plaintiff,           )
                                              )
        v.                                    )
                                              )
WAWA, INC.,                                   )
                                              )
                         Defendant.           )
                                              )
                                              )
                                              )
MULLER, individually and on behalf of all     ) CASE NO. 2:19-cv-06142
others similarly situated,                    )
                                              )
                         Plaintiff,           )
                                              )
        v.                                    )
                                              )
WAWA, INC.,                                   )
                                              )
                         Defendant.           )
                                              )
                                              )
KAUFMAN, individually and on behalf of all    ) CASE NO. 2:19-cv-06032-JHS
others similarly situated,                    )
                                              )
                         Plaintiff,           )
                                              )
        v.                                    )
                                              )
WAWA, INC.,                                   )
                                              )
                         Defendant.           )
                                              )
            Case 2:19-cv-06064-NIQA Document 2 Filed 01/02/20 Page 2 of 9



                                                       )
 NEWTON, individually and on behalf of all             ) CASE NO. 5:19-cv-06147-GEKP
 others similarly situated,                            )
                                                       )
                             Plaintiff,                )
                                                       )
            v.                                         )
                                                       )
 WAWA, INC.,                                           )
                                                       )
                             Defendant.                )
                                                       )
                                                       )
 ROESSLE, individually and on behalf of all            ) CASE NO. 2:19-cv-06161-GEKP
 others similarly situated,                            )
                                                       )
                             Plaintiff,                )
                                                       )
            v.                                         )
                                                       )
 WAWA, INC.,                                           )
                                                       )
                             Defendant.                )
                                                       )

              PLAINTIFFS’ MOTION TO CONSOLIDATE PURSUANT TO
             FED. R. CIV. P. 42(a) AND FOR APPOINTMENT OF INTERIM
            CO-LEAD CLASS COUNSEL PURSUANT TO FED. R. CIV. P. 23(g)

TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

       PLEASE TAKE NOTICE that Plaintiffs in the above-captioned matters (“Plaintiffs”)

hereby move for an order:

       1.        Consolidating the following putative class actions filed in this Court concerning

the Wawa data breach, and any future related actions, under the docket number of the first filed

case, 2:19-cv-06019, and under the title In re Wawa, Inc. Customer Data Sec. Breach Litig.:




                                                 1
            Case 2:19-cv-06064-NIQA Document 2 Filed 01/02/20 Page 3 of 9



                                                       Date
         Case Name                  Case No.                                    Judge
                                                       Filed
 Rapak v. Wawa, Inc.             2:19-cv-06019     12/20/19     Hon. Gene E.K. Pratter

 Kaufman v. Wawa, Inc.           2:19-cv-06032     12/20/19     Hon. Joel H. Slomsky

 Cohen v. Wawa, Inc.             2:19-cv-06064     12/20/19     Hon. Nitza I. Quinones Alejandro

 Mullen et al v. Wawa, Inc.      2:19-cv-06076     12/23/19     Hon. Joel H. Slomsky

 Emery v. Wawa, Inc. et al.      2:19-cv-06077     12/23/19     Hon. C. Darnell Jones, II

 Hans-Arroyo v. Wawa, Inc. 2:19-cv-06127           12/26/19     Hon. Gene E.K. Pratter

 Muller v. Wawa, Inc.            2:19-cv-06142     12/26/19     Hon. Wendy Beetlestone

 Newton v. Wawa, Inc.            5:19-cv-06147     12/27/19     Hon. Gene E.K. Pratter

 Roessle v. Wawa, Inc.           2:19-cv-06161     12/27/19     Hon. Gene E.K. Pratter

 Fisher v. Wawa, Inc.            2:19-cv-06179     12/30/19     Hon. Gene E.K. Pratter

 Schultz v. Wawa, Inc.           2:19-cv-06190     12/31/19     Hon. Gene E.K. Pratter

       2.       Appointing Benjamin F. Johns of Chimicles Schwartz Kriner & Donaldson-

Smith LLP (“CSK&D”) and Sherrie R. Savett of Berger Montague, PC (“BM”) as Interim Co-

Lead Class Counsel in this consumer data breach class action lawsuit, and the following attorneys

to a Plaintiffs’ Steering Committee (“PSC”): Tina Wolfson (Ahdoot & Wolfson, PC), William B.

Federman (Federman & Sherwood), Jonathan Shub (Kohn, Swift & Graf, P.C.), Melissa R. Emert

(Stull, Stull & Brody), and Michael Gallagher (Milberg Phillips Grossman, LLP).

       This Motion is based on this Notice of Motion; the accompanying Memorandum of Law;

the Declaration of Benjamin F. Johns; the Declaration of Sherrie R. Savett; the Proposed Order

submitted herewith; and any other matter the Court may wish to consider. Proposed Interim Co-

Lead Counsel has reached out to Wawa’s counsel concerning the relief sought in this motion, but

were advised by its counsel that it has not yet taken a position as of the time of this filing.




                                                   2
         Case 2:19-cv-06064-NIQA Document 2 Filed 01/02/20 Page 4 of 9



       Plaintiffs submit that they do not require oral argument for this motion, and that this

motion can be decided on the papers.

Dated: January 2, 2020                            Respectfully submitted,

                                                    /s/ Benjamin F. Johns
                                                  Benjamin F. Johns
                                                  Andrew W. Ferich
                                                  Mark B. DeSanto
                                                  CHIMICLES SCHWARTZ KRINER
                                                   & DONALDSON-SMITH LLP
                                                  One Haverford Centre
                                                  361 Lancaster Avenue
                                                  Haverford, PA 19041
                                                  (610) 642-8500
                                                  bfj@chimicles.com
                                                  awf@chimicles.com
                                                  mbd@chimicles.com

                                                  Sherrie R. Savett (PA Bar No. 17646)
                                                  Shanon J. Carson (PA Bar No. 85957)
                                                  Jon J. Lambiras (PA Bar No. 92384)
                                                  BERGER MONTAGUE, PC
                                                  1818 Market Street, Suite 3600
                                                  Philadelphia, PA 19103
                                                  Tel: (215) 875-3000
                                                  Fax: (215) 875-4604
                                                  ssavett@bm.net
                                                  scarson@bm.net
                                                  jlambiras@bm.net

                                                  E. Michelle Drake
                                                  BERGER MONTAGUE, PC
                                                  43 SE Main Street, Suite 505
                                                  Minneapolis, MN 55414
                                                  Tel: (612) 594-5933
                                                  Fax: (612) 584-4470
                                                  emdrake@bm.net

                                                  Proposed Interim Co-Lead Class Counsel

                                                  Tina Wolfson
                                                  Bradley King
                                                  Henry Kelston
                                                  AHDOOT & WOLFSON, PC


                                              3
Case 2:19-cv-06064-NIQA Document 2 Filed 01/02/20 Page 5 of 9



                                  10728 Lindbrook Drive
                                  Los Angeles, California 90024
                                  Tel: (310) 474-9111
                                  Fax: (310) 474-8585
                                  twolfson@ahdootwolfson.com
                                  bking@ahdootwolfson.com
                                  hkelston@ahdootwolfson.com

                                  William B. Federman
                                  FEDERMAN & SHERWOOD
                                  10205 North Pennsylvania Avenue
                                  Oklahoma City, Oklahoma 73120
                                  Tel: (405) 235-1560
                                  Fax: (405) 239-2112
                                  WBF@federmanlaw.com

                                  Jonathan Shub (PA ID 53965)
                                  Kevin Laukaitis (PA ID 321670)
                                  KOHN, SWIFT & GRAF, P.C.
                                  160 Market Street, Suite 2500
                                  Philadelphia, PA 19103
                                  Phone: (215) 238-1700
                                  jshub@kohnswift.com
                                  klaukaitis@kohnswift.com

                                  Melissa R. Emert
                                  STULL, STULL & BRODY
                                  6 East 45th St. 5th Floor
                                  New York, NY 10017
                                  Phone: (954) 341-55661
                                  memert@ssbny.com

                                  Michael J. Gallagher, Jr.
                                  Andrei V. Rado
                                  Blake H. Yagman
                                  MILBERG PHILLIPS GROSSMAN, LLP
                                  One Pennsylvania Plaza, Suite 1920
                                  New York, NY, 10119-0165
                                  Tel: (212) 594-5300
                                  Fax: (212) 868-1229
                                  arado@milberg.com
                                  mgallagher@milberg.com
                                  byagman@milberg.com

                                  Proposed Plaintiffs’ Steering Committee




                              4
          Case 2:19-cv-06064-NIQA Document 2 Filed 01/02/20 Page 6 of 9



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 2nd day of January 2020, a true and correct

copy of the above and foregoing was (1) filed with the Clerk of Court via the Court’s CM/ECF

system for electronic service on all counsel of record; (2) mailed via the United States Postal

Service, certified mail, to Wawa, Inc.’s headquarters located at Red Roof, 260 W. Baltimore Pike,

Wawa, Pennsylvania 19063; and (3) filed with the Clerk of Court via the Court’s CM/ECF system

for electronic service on all counsel of record in the related actions, as listed below:

 Case Name        Case No.                                    Counsel
                                Anthony M. Christina (PA ID#        Vincent Briganti (pro hac vice
                                322528)                             forthcoming)
                                LOWEY DANNENBERG,                   Christian Levis (pro hac vice
                                P.C                                 forthcoming)
                                One Tower Bridge                    Johnathan Seredynski (pro
                                100 Front Street, Suite 520         hac vice forthcoming)
                                West Conshohocken, PA 19428         LOWEY DANNENBERG,
 Rapak v.       2:19-cv-
                                Telephone: (215) 399-4770           P.C.
 Wawa, Inc.     06019
                                Email: achristina@lowey.com         44 South Broadway, Suite
                                                                    1100
                                                                    White Plains, NY 10601
                                                                    Telephone: (914) 997-0500
                                                                    Email: vbriganti@lowey.com
                                                                    clevis@lowey.com
                                                                    jseredynski@lowey.com
                                Jonathan Shub (PA ID 53965)         Melissa R. Emert*
                                Kevin Laukaitis (PA ID              STULL, STULL & BRODY
                                321670)                             6 East 45th St., 5th Floor
                                KOHN, SWIFT & GRAF,                 New York, NY 10017
 Kaufman v.     2:19-cv-        P.C.                                Phone: (954) 341-5561
 Wawa, Inc.     06032           160 Market Street, Suite 2500       memert@ssbny.com
                                Philadelphia, PA 19103
                                Phone: (215) 238-1700               *Pro Hac Vice Application
                                jshub@kohnswift.com                 forthcoming
                                klaukaitis@kohnswift.com
                                Richard M. Golomb, Esquire
                                Kenneth J. Grunfeld, Esquire
 Cohen v.       2:19-cv-        GOLOMB & HONIK, P.C.
 Wawa, Inc.     06064           1835 Market Street, Suite 2900
                                Philadelphia, PA 19103
                                Phone: (215) 985-9177
        Case 2:19-cv-06064-NIQA Document 2 Filed 01/02/20 Page 7 of 9



                          Fax: (215)985-4169

                          Linda P. Nussbaum               Michael E. Criden
                          Bart D. Cohen (PA 57606)        Lindsey C. Grossman
                          James Perelman (P A 318456)     CRIDEN & LOVE, P.A.
                          NUSSBAUM LAW GROUP,             7301 SW 57th Court, Ste. 515
                          P.C.                            South Miami, FL 33143
Mullen et al
               2:19-cv-   1211 Avenue of the Americas,    (305) 357-9000
v. Wawa,
               06076      40th Floor                      mcriden@cridenlove.com
Inc.
                          New York, NY 10036-8718         lgrossman@cridenlove.com
                          (917) 438-9102
                          lnussbaum@nussbaumpc.com
                          bcohen@nussbaumpc.com
                          jperelman@nussbaumpc.com
                          Gary F. Lynch (PA ID 56887)
                          Jamisen A. Etzel (PA ID
                          311554)
                          Kevin W. Tucker (PA ID
                          312144)
Emery v.
               2:19-cv-   CARLSON LYNCH, LLP
Wawa, Inc.
               06077      1133 Penn Avenue, 5th Floor
et al
                          Pittsburgh, PA 15222
                          Tel. (412) 322-9243
                          glynch@carlsonlynch.com
                          jetzel@carlsonlynch.com
                          ktucker@carlsonlynch.com
                          Benjamin F. Johns               Tina Wolfson
                          Samantha E. Holbrook            Bradley King
                          Mark B. DeSanto                 Henry Kelston
                          Andrew W. Ferich                AHDOOT & WOLFSON,
                          CHIMICLES SCHWARTZ              PC
                          KRINER & DONALDSON-             10728 Lindbrook Drive
Hans-                     SMITH LLP                       Los Angeles, California 90024
               19-cv-
Arroyo v.                 One Haverford Centre            Tel: (310) 474-9111
               06127
Wawa, Inc.                361 Lancaster Avenue            Fax: (310) 474-8585
                          Haverford, PA 19041             twolfson@ahdootwolfson.com
                          Tel: (610) 642-8500             bking@ahdootwolfson.com
                          bfj@chimicles.com               hkelston@ahdootwolfson.com
                          seh@chimicles.com
                          mbd@chimicles.com
                          awf@chimicles.com
                          Sherrie R. Savett (PA Bar No.
                          17646)
Muller v.      2:19-cv-   Shanon J. Carson (PA Bar No.
Wawa, Inc.     06142      85957)
       Case 2:19-cv-06064-NIQA Document 2 Filed 01/02/20 Page 8 of 9



                        Jon J. Lambiras (PA Bar No.
                        92384)
                        BERGER MONTAGUE, PC
                        1818 Market Street, Suite 3600
                        Philadelphia, PA 19103
                        Tel: (215) 875-3000
                        Fax: (215) 875-4604
                        ssavett@bm.net
                        scarson@bm.net
                        jlambiras@bm.net

                        E. Michelle Drake
                        BERGER MONTAGUE, PC
                        43 SE Main Street, Suite 505
                        Minneapolis, MN 55414
                        Tel: (612) 594-5933
                        Fax: (612) 584-4470
                        emdrake@bm.net
                        William B. Federman,
                        Pro Hac Vice Application to be
                        filed
                        FEDERMAN &
                        SHERWOOD
Newton v.    2:19-cv-
                        10205 N. Pennsylvania Ave.
Wawa, Inc.   06147
                         Oklahoma City, Oklahoma
                        73120
                        (405) 235-1560
                        (405) 239-2112 (facsimile)
                        wbf@federmanlaw.com
                        Sherrie R. Savett                Michael J. Gallagher, Jr.
                        Shanon J. Carson                 Andrei V. Rado (pro hac vice
                        Jon J. Lambiras                  forthcoming)
                        BERGER MONTAGUE, PC              Blake H. Yagman (pro hac
                        1818 Market Street, Suite 3600   vice forthcoming)
                        Philadelphia, PA 19103           MILBERG PHILLIPS
                        Telephone: (215) 875-3000        GROSSMAN, LLP
Roessle v.   19-cv-
                        Facsimile: (215) 875-4604        One Pennsylvania Plaza, Suite
Wawa, Inc.   06161
                        ssavett@bm.net                   1920
                        scarson@bm.net                   New York, NY 10119-0165
                        jlambiras@bm.net                 Telephone: (212) 594-5300
                                                         Facsimile: (212) 868-1229
                                                         mgallagher@milberg.com
                                                         arado@milberg.com
                                                         byagman@milberg.com
Fisher v.    19-cv-     BARRACK, RODOS &                 BARRACK, RODOS &
Wawa, Inc.   06179      BACINE                           BACINE
         Case 2:19-cv-06064-NIQA Document 2 Filed 01/02/20 Page 9 of 9



                         Julie B. Palley                 Stephen R. Basser
                         Chad A. Carder                  One America Plaza
                         Jeffrey B. Gittleman            600 W. Broadway, Suite 900
                         Jeffrey W. Golan (PA #33729)    San Diego, CA 92101
                         3300 Two Commerce Square
                         2001 Market Street
                         Philadelphia, PA 19103
                         Natalie Finkelman Bennett (PA   Mitchell A. Toups
                         ID 57197)                       MITCHELL A. TOUPS,
                         James C. Shah (PA ID 80337)     LTD.
                         Alec Berin (PA ID 328071)       2615 Calder Ave., Suite 400
                         SHEPHERD, FINKELMAN,            Beaumont, TX 77702
                         MILLER & SHAH, LLP              Telephone: (409) 838-0101
                         1845 Walnut Street, Suite 806   Facsimile: (409) 838-6780
                         Philadelphia, PA 19103          matoups@wgttlaw.com
                         Telephone: (610) 891-9880
 Schultz et              Facsimile: (866) 300-7367   Michael D. Shaffer (PA ID
              19-cv-
 al. v.                  nfinkelman@sfmslaw.com      60191)
              06190
 Wawa, Inc.              jshah@sfmslaw.com           Michael H. Gaier (PA ID
                                                     50210)
                         Richard L. Coffman          SHAFFER & GAIER, LLC
                         THE COFFMAN LAW FIRM 1628 JFK Boulevard, Suite
                         Edison Plaza                400
                         350 Pine Street, Suite 700  Philadelphia PA 19103
                         Beaumont, TX 77701          Telephone: (215) 751 0100
                         Telephone: (409) 833-7700   Facsimile: (215)751 0723
                         Facsimile: (866) 835-8250   mshaffer@shaffergaier.com
                         rcoffman@coffmanlawfirm.com mgaier@shaffergaier.com




Dated: January 2, 2020                       By: //s// Benjamin F. Johns
                                                   Benjamin F. Johns
